391 U.S. 461 (1968)
WORLD AIRWAYS, INC., ET AL.
v.
PAN AMERICAN WORLD AIRWAYS, INC., ET AL.
No. 800.
Supreme Court of United States.
Argued April 29-30, 1968.
Decided May 27, 1968.[*]
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Assistant Attorney General Wozencraft argued the cause for petitioner in No. 946. With him on the brief were Solicitor General Griswold, Assistant Attorney General Turner, Howard E. Shapiro, Joseph B. Goldman, O. D. Ozment, Warren L. Sharfman, and Robert L. Toomey. Jerrold Scoutt, Jr., argued the cause for petitioners in Nos. 800 and 969. With him on the brief for petitioners in No. 800 were Leonard N. Bebchick, George Berkowitz, Stephen D. Potts, Clayton L. Burwell, and Frederick Bernays Wiener. Charles A. Hobbs and Glen A. Wilkinson filed briefs for petitioner in No. 969.
Edward R. Neaher argued the cause for respondents in all cases. With him on the brief were Carl S. Rowe and Gertrude S. Rosenthal.
PER CURIAM.
The judgment of the United States Court of Appeals for the Second Circuit is affirmed by an equally divided Court.
MR. JUSTICE MARSHALL took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 946, Civil Aeronautics Board v. Pan American World Airways, Inc., et al., and No. 969, American Society of Travel Agents, Inc. v. Pan American World Airways, Inc., et al., also on certiorari to the same court.